Opinion issued August 22, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00201-CV
____________

THOMAS DYER AND PAIGE DYER, Appellants

V.

REGIONS BANK, Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2007-25646



MEMORANDUM OPINION
	The Court today considered the parties' "Agreed Motion to Reverse and
Remand"  The motion is granted as follows:

	only the portions of the trial court's October 15, 2007 "Default
Judgment," which awarded appellee, Regions Bank, recovery against
appellants, Thomas B. Dyer and Paige Dyer, are reversed; 
 	the cause is remanded for further proceedings;
 	all other pending motions, if any, are overruled as moot; and
 	it is ORDERED that mandate issue immediately to effectuate the
appellate judgment.

 
 PER CURIAM
Panel consists of Justices Taft, Nuchia, and Bland.